Case: 15-12947   Date Filed: 01/21/2016    Page: 1 of 6


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                              No. 15-12947

                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cv-20664-DLG



LUXOR AGENTES AUTONOMOS
DE INVESTIMIENTOS, LTDA.,
a Brazilian corporation,

                                                 Plaintiff - Appellee,

versus



INTERTRANSFERS, INC.,
a Florida corporation,
                                                 Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 21, 2016)
               Case: 15-12947     Date Filed: 01/21/2016     Page: 2 of 6


Before TJOFLAT, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Intertransfers, Inc. (Intertransfers), appeals the district court’s denial of its

Motion for Relief from Judgment. Intertransfers requested such relief pursuant to

Rule 60(b)(4) of the Federal Rules of Civil Procedure after the court entered final

judgment in favor of Luxor Agentes Autonomos de Investimientos, Ltda. (Luxor).

On appeal, Intertransfers argues that the district court lacked jurisdiction to enter

the judgment and, therefore, the court erred in denying its request for relief. We

affirm.

      In 2012, Luxor brought suit against Intertransfers, raising a number of state

law claims. Luxor also named Jose Augusto Martins, Intertransfers’s president, as

a defendant. In its complaint, Luxor asserted diversity jurisdiction pursuant to 28

U.S.C. § 1332(a). In their responsive pleadings, Intertransfers and Martins

confirmed that the district court had subject matter jurisdiction over the dispute

under § 1332(a). Thereafter, the parties entered a settlement agreement. The

agreement provided that Luxor was entitled to entry of final judgment if

Intertransfers and Martins failed to comply with its terms. As a result, the district

court dismissed the case, and in its order, stated that it was retaining jurisdiction

for the limited purpose of enforcing the agreement.




                                            2
              Case: 15-12947     Date Filed: 01/21/2016    Page: 3 of 6


      In 2013, Luxor filed a motion for entry of final judgment because

Intertransfers and Martins had breached the agreement. The district court granted

the motion and entered final judgment in favor of Luxor. The judgment provided

that Intertransfers and Martins were jointly and severally liable for all damages

awarded to Luxor. After the judgment was entered, Intertransfers and Martins

filed a joint Motion for Relief from Judgment. Fed. R. Civ. P. 60(b)(4). They

argued that the judgment is void due to jurisdictional error. Specifically, they

asserted diversity jurisdiction does not exist because Martins, like Luxor, is a

citizen of Brazil. In support thereof, Intertransfers and Martins provided new

documentation related to Martins’s citizenship. In light of this documentation,

Luxor admitted that Martins’s presence as a defendant deprived the district court of

diversity jurisdiction. In turn, Luxor requested that the court dismiss Martins

pursuant to Rule 21 of the Federal Rules of Civil Procedure. The court elected to

exercise its authority under Rule 21 to dismiss Martins as a party and denied

Intertransfers’s Rule 60(b)(4) request for relief. This appeal followed.

       The crux of Intertransfers’s argument on appeal is that the district court did

not have the authority to dismiss Martins. According to Intertransfers, given that

Martins must remain a defendant, the final judgment is void due to jurisdictional




                                          3
                Case: 15-12947        Date Filed: 01/21/2016       Page: 4 of 6


error and its request for relief must be granted.1 However, we find that the district

court did not err in dismissing Martins and, therefore, the judgment is not void as a

result of jurisdictional error.

       Under Rule 21, “[o]n motion or on its own, the [district] court may at any

time, on just terms, add or drop a party. The court may also sever any claim

against a party.” Fed. R. Civ. P. 21. “Rule 21 invests district courts with authority

to allow a dispensable nondiverse party to be dropped at any time, even after

judgment has been rendered.” Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S.
826, 832, 109 S. Ct. 2218, 2223 (1989) (emphasis added). This includes the

authority to dismiss a nondiverse party for the purpose of “rescu[ing] an otherwise

valid judgment.” See Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330,

1343 (11th Cir. 2011); Ingram v. CSX Transp., Inc., 146 F.3d 858, 862 (11th Cir.

1998) (“[F]ederal courts of appeals have the authority—like that given to the

district courts in Fed. R. Civ. P. 21—to dismiss dispensable, nondiverse parties to

cure defects in diversity jurisdiction.”). But, prior to exercising this authority, the
       1
          Relatedly, Intertransfers asserts the district court lacked authority to enforce the
settlement agreement because “enforcement of the . . . agreement is for state courts.” But,
because the district court’s dismissal order specifically stated that the court was retaining
jurisdiction to enforce the agreement, this argument is without merit. As long as the district
court properly corrected the diversity jurisdiction defect arising from Martins’s presence, the
court had authority to enter the judgment. See Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 381, 114 S. Ct. 1673, 1677 (1994) (“[I]f the parties’ obligation to comply with the
terms of the settlement agreement had been made part of the order of dismissal—either by
separate provision (such as a provision ‘retaining jurisdiction’ over the settlement agreement) or
by incorporating the terms of the settlement agreement in the order . . . [then] a breach of the
agreement would be a violation of the order, and ancillary jurisdiction to enforce the agreement
would therefore exist.”).
                                                 4
                 Case: 15-12947       Date Filed: 01/21/2016        Page: 5 of 6


district court should consider whether the dismissal of the nondiverse party will

prejudice any party in the litigation. Cf. Newman-Green, 490 U.S. at 838, 109 S.

Ct. at 2225. Prejudice exists if the party to be dismissed is indispensable and the

presence of the party “provided the other side with a tactical advantage in the

litigation.” Molinos Valle Del Cibao, 633 F.3d at 1343–44.

       Here, the district court properly exercised its Rule 21 authority in dismissing

Martins. Under Rule 21, the district court had authority to dismiss a nondiverse

party after entering a judgment for the sake of rescuing the judgment. In addition,

no party was prejudiced by Martins’s dismissal. First, since Martins and

Intertransfers were jointly and severally liable under the judgment, Martins was a

dispensable party. See Newman-Green, 490 U.S. at 838, 109 S. Ct. at 2226

(“[G]iven that all of the [defendants] are jointly and severally liable, it cannot be

argued that [any one defendant] was indispensable to the suit.”). Second,

Intertransfers does not identify any tactical advantage that Luxor received from

Martins’s presence in the suit. Thus, the district court properly dismissed Martins

pursuant to Rule 21, and in doing so, rescued the final judgment. Based on this

finding, we conclude that the court did not err in denying Intertransfers’s Motion

for Relief from Judgment.2


       2
          In addition to the arguments discussed above, Intertransfers challenges the district
court’s ruling on a number of other grounds. After careful consideration of these additional
arguments, we find they each lack merit.
                                                 5
     Case: 15-12947   Date Filed: 01/21/2016   Page: 6 of 6


AFFIRMED.




                              6